Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 17, 2021

                                     No. 04-19-00318-CV

                                  Leticia R. BENAVIDES,
                                          Appellant

                                              v.

 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                        al.,
                                     Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CVQ-000161-D1
                    Honorable Honorable Jose A. Lopez, Judge Presiding


                                       ORDER

        Appellant/cross-appellee, Leticia R. Benavides, filed an unopposed motion requesting an
extension of time in which to file her reply brief. The motion is GRANTED and the reply brief
is due no later than March 23, 2021.

       It is so ORDERED on March 17, 2021.

                                                          PER CURIAM


       ATTESTED TO: _______________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT